Case 2:20-cv-03797-FMO-JC Document 50 Filed 06/11/20 Page 1 of 3 Page ID #:996



   1   David B. Golubchik (SBN 185520)
       Kurt Ramlo (SBN 166856)
   2   LEVENE, NEALE, BENDER,
        YOO & BRILL L.L.P.
   3   10250 Constellation Boulevard, Suite 1700
       Los Angeles, California 90067
   4   Telephone: (310) 229-1234
       Facsimile: (310) 229-1244
   5   Email: DBG@LNBYB.com; KR@LNBYB.com
   6   Attorneys for Defendants Gary I. Shinder; Genius
       Fund I, Inc.; Genius Fund I, LLC; ESSMW – Earth
   7   Solar System Milky Way, LLC; Heli Biotech LLC;
       Dr. Kush World Collective LLC; Eagle Rock
   8   Herbal Collective LLC; Genius Products LLC;
       Full Circle Labs LLC; Nature’s Holiday LLC;
   9   Variant Hemp Solutions LLC; Genius Delivery
       LLC; Planck Properties LLC; Aristotle Equipment
  10   LLC; Genius Sales LLC; Genius Products T, Inc.;
       Genius Products NT, Inc.; and Genius Products,
  11   Inc.
  12                       UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14   FRANCIS J. RACIOPPI, JR.,               Case No. 2:20-cv-03797-FMO-JC
  15                                           Stipulation to Extend Time to Respond
                   Plaintiff,                  to Initial Complaint by Not More than
  16                                           30 days (L.R. 8-3)
  17         vs.                               First Amended Complaint served:
                                               May 21, 2020
  18   DMITRY BORISOVICH BOSOV,                Current response date: June 4, 2020
                                               New response date: July 2, 2020
  19   et al.,

  20               Defendants.
  21

  22

  23

  24

  25

  26         The defendants listed above (“Genius Fund Defendants”) and Plaintiff
  27   Francis J. Racioppi, Jr., stipulate to extend the Genius Fund Defendants’ time to
  28   respond to the initial complaint served on them (the First Amended Complaint for
Case 2:20-cv-03797-FMO-JC Document 50 Filed 06/11/20 Page 2 of 3 Page ID #:997



   1   Damages, DE 36) to July 2, 2020, which is not more than 30 days from the current
   2   response deadline.
   3

   4
       DATED: June 10, 2020              BROWNE GEORGE ROSS LLP

   5

   6

   7                                     By:        /s/ Thomas P. O’Brien
   8                                                Thomas P. O’Brien
                                         Attorneys for Plaintiff Francis J. Racioppi, Jr.
   9

  10

  11   DATED: June 10, 2020              LEVENE, NEALE, BENDER, YOO &
                                         BRILL LLP
  12

  13

  14

  15
                                         By:        /s/ Kurt Ramlo
                                                    David B. Golubchik
  16                                                Kurt Ramlo
  17                                     Attorneys for Defendants Gary I. Shinder,
                                         Genius Fund I Inc., Genius Fund I LLC,
  18                                     ESSMW – Earth Solar System Milky Way
  19                                     LLC, Heli Biotech LLC, Dr. Kush World
                                         Collective LLC, Eagle Rock Herbal Collective
  20                                     LLC; Genius Products LLC, Full Circle Labs
  21                                     LLC, Nature’s Holiday LLC, Variant Hemp
                                         Solutions LLC, Genius Delivery LLC, Planck
  22                                     Properties LLC, Aristotle Equipment LLC,
  23                                     Genius Sales LLC, Genius Products T Inc.,
                                         Genius Products NT Inc., and Genius Products
  24                                     Inc.
  25

  26

  27

  28


                                               2
Case 2:20-cv-03797-FMO-JC Document 50 Filed 06/11/20 Page 3 of 3 Page ID #:998



   1          I attest that all signatories listed, on whose behalf this filing is submitted,
   2   have authorized the filing and concur with its contents. C.D. Cal. L.R. 5-
   3   4.3.4(a)(2)(i).
   4

   5   DATED: June 10, 2020                             /s/ Kurt Ramlo
   6                                                   Kurt Ramlo
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                   3
